UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-22668 ETF Series Solutions (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 ­­­­­ (Address of principal executive offices) (Zip code) Paul Fearday, President ETF Series Solutions c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (414) 765-5346 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2015 Item 1. Schedule of Investments. Validea Market Legends ETF Schedule of Investments February 28, 2015 (Unaudited) Shares Value COMMON STOCKS - 97.2% Accommodation and Food Services - 1.1% Sonic Corporation $ Administrative and Support and Waste Management and Remediation Services - 2.0% Enova International, Inc. (a) Robert Half International, Inc. Construction - 0.9% Tutor Perini Corporation (a) Finance and Insurance - 13.5% AmTrust Financial Services, Inc. BlackRock, Inc. Bofi Holding, Inc. (a) Capital One Financial Corporation Comerica, Inc. Envestnet, Inc. (a) EZCORP, Inc. (a) Grupo Financiero Galicia S.A. - ADR ICICI Bank Ltd. - ADR Piper Jaffray Companies (a) Santander Consumer USA Holdings, Inc. The Allstate Corporation Universal Insurance Holdings, Inc. Virtus Investment Partners, Inc. Health Care and Social Assistance - 0.9% Genomic Health, Inc. (a) Information - 4.1% NIC, Inc. Qualys, Inc. (a) Rovi Corporation (a) WebMD Health Corporation (a) Manufacturing - 43.9% ABIOMED, Inc. (a) Advanced Semiconductor Engineering, Inc. - ADR AGCO Corporation Anika Therapeutics, Inc. (a) Apple, Inc. Arctic Cat, Inc. AVG Technologies N.V. (a) Benchmark Electronics, Inc. (a) Chart Industries, Inc. (a) Coach, Inc. Dean Foods Company DepoMed, Inc. (a) Edwards Lifesciences Corporation (a) Gentex Corporation GW Pharmaceuticals Plc - ADR (a) Harmonic, Inc. (a) HollyFrontier Corporation IPG Photonics Corporation (a) Kellogg Company Lannett Company, Inc. (a) Middleby Corporation (a) Monolithic Power Systems, Inc. Monster Beverage Corporation (a) Movado Group, Inc. National Oilwell Varco, Inc. Nautilus, Inc. (a) Oil States International, Inc. (a) OmniVision Technologies, Inc. (a) Outerwall, Inc. Polaris Industries, Inc. Qorvo, Inc. (a) QUALCOMM, Inc. Sanderson Farms, Inc. Sanmina Corporation (a) Silicon Motion Technology Corporation - ADR Skyworks Solutions, Inc. SodaStream International Ltd. (a) Tesco Corporation The Scotts Miracle-Gro Company TRW Automotive Holdings Corporation (a) USANA Health Sciences, Inc. (a) Valero Energy Corporation Winnebago Industries, Inc. Zumiez, Inc. (a) Mining, Quarrying, and Oil and Gas Extraction - 4.9% Helmerich & Payne, Inc. Hess Corporation Lukoil OAO - ADR Sasol Ltd. - ADR Transocean Ltd. Professional, Scientific, and Technical Services - 8.4% CaesarStone Sdot-Yam Ltd. Cognizant Technology Solutions Corporation (a) Ebix, Inc. F5 Networks, Inc. (a) Syntel, Inc. (a) VASCO Data Security International, Inc. (a) Wipro Ltd. - ADR Yahoo!, Inc. (a) Real Estate and Rental and Leasing - 1.9% HFF, Inc. Jones Lang LaSalle, Inc. Retail Trade - 11.8% Asbury Automotive Group, Inc. (a) AutoNation, Inc. (a) Francesca's Holdings Corporation (a) Hibbett Sports, Inc. (a) Insight Enterprises, Inc. (a) PetSmart, Inc. Ross Stores, Inc. The Buckle, Inc. The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc. (a) Williams-Sonoma, Inc. Wholesale Trade - 3.8% Avnet, Inc. Reliance Steel & Aluminum Company ScanSource, Inc. (a) Universal Corporation TOTAL COMMON STOCKS (Cost $16,720,550) RIGHTS - 0.0% Safeway Casa Ley Contigent Value Right(a) SafewayProperty DevelopmentCenters, LLC Contingent Value Right(a) TOTAL RIGHTS (Cost $0) REAL ESTATE INVESTMENT TRUSTS - 2.0% Equity Commonwealth (a) Starwood Property Trust, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $349,598) MONEY MARKET FUNDS - 0.8% Fidelity Institutional Money Market Funds- Money Market Portfolio 0.07%* TOTAL MONEY MARKET FUNDS (Cost $144,075) Total Investments (Cost $17,214,223) - 100.0% Other Assets in Excess of Liabilities - 0.0% TOTAL NET ASSETS - 100.0% $ * Rate shown is annualized seven-day yield (a) Non-income producing security. ADR American Depository Receipt Plc Public Limited Company Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. Summary of Fair Value Disclosure at February 28, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of February 28, 2015: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
